DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 3 objections are withdrawn.

Response to Arguments 
3.	Applicant filed the amendment on 09/02/2021. Claims 1-20 are pending. Claims 1-3, 10, 12, 14-16, and 19-20 are amended. Claims 1-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.

Rejections under 35 U.S.C. § 101
4.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 3, and 20 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 

Step 2A, Prong One:
5.	Applicant argues that the claimed invention does not recite an abstract idea such as organizing human activity. Examiner agrees with Applicant’s arguments.
However, claims recite an abstract idea such as mathematical concepts – mathematical relationships.
Step 2A, Prong Two:
6.	Applicant argues the claims are patent eligible because “the claims as a whole integrate the recited judicial exception into a practical application of that exception.” All steps of the claim limitations are performed using a computer or generic computing components as tools. So, the limitations do not integrate the abstract idea into a practical because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.

Step 2B:
7.	Applicant argues that the claims are patent eligible because claims recite significantly more because the claims use a “non-conventional and non-generic arrangement of components.” However, independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more that applying the exception using a genetic computing components. Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept.
8.	The dependent claims do not overcome the deficiencies of the independent claims. They further narrow the abstract idea, therefore, they are similarly rejected.
9.	The claims are not patent eligible.




Rejections under 35 U.S.C. § 103
10.	Applicant argues that presented references in the office action do not teach amended claims. Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Interpretation
11.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Optional Language
12.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).
13.	Claim 3 recites “determining… and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical… comprises: 
in response to a determination that it is known that a certain number N of periodic sequences is typical…; 
in response to a determination that it is not known that the certain number N of periodic sequences is typical...”
14.	Method claim limitations cannot direct to opposite directions.
The underlined limitations represent optional language and are not given patentable weight.


Claim Rejections - 35 USC §101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
17.	In the instant case, claims 1, 3, and 20 are directed to a “systems and methods for detecting periodic patterns in large datasets”. 
18.	Claims are directed to the abstract idea of “detecting periodic patterns in large datasets” which is grouped under “Mathematical concepts – mathematical relationships” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “collect processing times and values associated with a plurality of events; divide a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period; assign each of the plurality of events to at least one of the plurality of time phases; group the events in each of the plurality of time phases into one or more clusters based on the values of the events; determine a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical, wherein a typical periodic sequence comprises repeating values, and the determining a periodic sequence comprises: in response to a determination that it is known that a certain number N of periodic sequences is typical, selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events; -2-Application No.: 16/164,760Attorney Docket No.: 11360.0631-00000in response to a determination that it is not known that the certain number N of periodic sequences is typical, selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events; record the periodic sequence of events in a database of periodic sequences; receive processing time and values associated with a new event; determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events; and determine that the risk score is above a risk threshold and send a multi-factor authentication request”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
19.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a memory”, “a hardware processor”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of detecting periodic patterns in large datasets.  
20.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of detecting periodic patterns in large datasets using computer technology (e.g. the hardware processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
21.	Hence, claims are not patent eligible.
22.	Dependent claims 2 and 16 describe determining and clustering new events that belong to one of the N cluster and forming M clusters and determining periodic sequences of events. Dependent claims 4 and 5 describe the plurality of time phases correspond to days form a weekly and monthly periods. Dependent claims 6-8 describe assigning matching processing times and payment to neighboring time phases, and characterizing the neighboring time phase. Dependent claims 9 and 10 describe the first event that comprises first payment and currency that corresponds to the first time phase that grouped to the clusters depending on a threshold distance and value. Dependent claims 11-13 describe setting the threshold distance, generating and setting size of new clusters. Dependent claims 14-15 describe using clustering method to group the events and determining clusters having most events. Claims 17-19 describe transmitting a reminder for an event, determining a level of deviation of a new event, and whether the level of deviation exceeds a threshold level. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
23.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
24.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27.	Claims 1, 3, 6-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt.
28.	As per claims 1, 3, and 20: 
Chari et al. discloses the following limitations
a memory storing instructions [0039]
a hardware processor configured to execute the instructions to [0039] 
collect processing times and values associated with a plurality of events [0059], [0061], [0076]
divide a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period [0091]-[0093] 
assign each of the plurality of events to at least one of the plurality of time phases [0065], [0068]  
group the events in each of the plurality of time phases into one or more clusters based on the values of the events [0143]-[0144]
determine a periodic sequence of events based on the one or more clusters and based on a determination of whether or not it is known that a certain number N of periodic sequences is typical, wherein a typical periodic sequence comprises repeating values, and the determining a periodic sequence comprises [0096]-[0097], [0100]Attorney Docket No.: 11360.0631-00000
record the periodic sequence of events in a database of periodic sequences [0035]
receive processing time and values associated with a new event [0074]
determine a risk score of the new event based on a time-phase variance and a currency-amount variance from the periodic sequence of events, wherein the risk score is proportional to a difference between the new event time phase and the time phase characteristic of the periodic sequence of events [0045] 
determine that the risk score is above a risk threshold and send a multi- factor authentication request to a user terminal [0078]
Chari et al. does not explicitly teach the following limitations:
in response to a determination that it is known that a certain number N of periodic sequences is typical, selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events; 
in response to a determination that it is not known that the certain number N of periodic sequences is typical, selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events. 
However, Kreifeldt, as shown, teaches the following limitations:
in response to a determination that it is known that a certain number N of periodic sequences is typical, selecting a cluster having the most events among the one or more clusters and determining the selected cluster as the periodic sequence of events-2-Application No.: 16/164,760 [0033], [0035]-[0036]
in response to a determination that it is not known that the certain number N of periodic sequences is typical, selecting a cluster from among the one or more clusters based on searching for the number of periodic sequences of payments based on patterns and determining the selected cluster as the periodic sequence of events [0033], [0057] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for performing an operation that includes determining an initial musical preferences model describing acoustical characteristics of musical content by identifying user preferences taught by Kreifeldt in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such generating the playlist to include musical selections that directly match all of the individual preference models for the user as well as related content discovery content that does not directly match the user's selected cluster model as taught by Kreifeldt over that Chari et al.
As per claim 20 Chari et al. additionally discloses the following limitation:
A non-transitory computer-readable storage medium [0021]
29.	As per claim 6: 
Chari et al. discloses the following limitations: 
assigning a first event to a first time phase matching a processing time of the first event [0061] 
30.	As per claim 7: 
Chari et al. discloses the following limitations: 
assigning a first payment to a neighboring time phase of the first time phase [0061] 
31.	As per claim 8: 
Chari et al. discloses the following limitations: 
wherein the neighboring time phase is at least one of a time phase adjacent to the first time phase or a time phase separate from the first time phase by a predetermined number of time phases [0096] 
32.	As per claim 9: 
Chari et al. discloses the following limitations: 
the first event is a first payment having a value comprising a first currency amount [0061] 
the method further comprises in addition to the first payment, adding a predetermined number of payments with the first currency amount to the first time phase [0096] 
33.	Claims 2, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt and US20170344890A1 to Parayatham et al.
34.	As per claims 2 and 16: 
Chari et al. does not explicitly teach the following limitations:
select N clusters having the most events among the plurality of events;
determine, from a set of new events, events that belong to one of the N clusters;
form M clusters by clustering the set of new events belonging to the N clusters by value;
determine a quantity, Np, for N where M/N reaches a maximum;
determine that the plurality of events include Np actual periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
select N clusters having the most events among the plurality of events -2-Application No.: 16/164,760 [0039]
determine, from a set of new events, events that belong to one of the N clusters [0036] 
form M clusters by clustering the set of new events belonging to the N clusters by value [0037] 
determine a quantity, Np, for N where M/N reaches a maximum [0061] 
determine that the plurality of events include Np actual periodic sequences of events [0043] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
35.	As per claim 10: 
Chari et al. discloses the following limitations:
the plurality of time phases include a first time phase, and the events in the first time phase include a first event with a first value [0061] 
grouping the events in each of the plurality of time phases into one or more clusters comprises [0143]-[0144] 
determining a smallest distance among distances from the first event to one or more existing clusters in the first time phase [0111]
determining whether the smallest distance is below a threshold distance [0111]
in response to a determination that the smallest distance is below a threshold distance, assigning the first event to the cluster having the smallest distance, and updating, based on the first value, a mean of the cluster having the smallest distance [0114]
Chari et al. does not explicitly teach the following limitations:
in response to a determination that the smallest distance is above or equal to the threshold distance, generating a new cluster with a mean equal to the first value. 
However, Parayatham et al., as shown, teaches the following limitations:
in response to a determination that the smallest distance is above or equal to the threshold distance, generating a new cluster with a mean equal to the first value [0152]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with ability to compute attribute variability and discernibility strength of each attribute, removing all refinable patterns, and generating of another size of patterns as taught by Parayatham et al. over that Chari et al.
36.	As per claim 12: 
Chari et al. does not explicitly teach the following limitations: 
determining that there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value.
However, Parayatham et al., as shown, teaches the following limitations:
determining that there is no existing cluster in the first time phase, generating a new cluster with a mean equal to the first value [0328] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.

37.	As per claim 13: 
Chari et al. does not explicitly teach the following limitations: 
setting a size of each of the one or more clusters to be proportional to a mean of the cluster. 
However, Parayatham et al., as shown, teaches the following limitations:
setting a size of each of the one or more clusters to be proportional to a mean of the cluster [0170] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.
38.	As per claim 15: 
Chari et al. does not explicitly teach the following limitations: 
determining that it is known that the plurality of events include N periodic sequences of events and determining N clusters having the most events represent the N periodic sequences of events.
However, Parayatham et al., as shown, teaches the following limitations:
determining that it is known that the plurality of events include N periodic sequences of events and determining N clusters having the most events represent the N periodic sequences of events [0039] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system that pre-processes and computes class distribution of decision attribute and statistics for discretization of continuous attributes through use of compute buckets taught by Parayatham et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method using a variability of each of the pattern attributes as taught by Parayatham et al. over that Chari et al.

39.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt, US20170344890A1 to Parayatham et al., and US20180181895 A1 to Singh et al.
40.	As per claim 4: 
Chari et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a weekly period.
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a weekly period [0029] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the methods, systems and computer program products for identifying recurring series from transactional data with an analytic server that receives transactional data and identifies one or more features in each series of transactions taught by Singh et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as grouping the similar transactions with dates in order to analyze the database more efficiently as taught by Singh et al. over that Chari et al.
41.	As per claim 5: 
Chari et al. does not explicitly teach the following limitations: 
wherein each of the plurality of time phases correspond respectively to days that form a monthly period. 
However, Singh et al., as shown, teaches the following limitations:
wherein each of the plurality of time phases correspond respectively to days that form a monthly period [0029] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the methods, systems and computer program products for identifying recurring series from transactional data with an analytic server that receives transactional data and identifies one or more features in each series of transactions taught by Singh et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as grouping the similar transactions with dates in order to analyze the database more efficiently as taught by Singh et al. over that Chari et al.

42.	Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt, US20170344890A1 to Parayatham et al. and US20150095216A1 to Heerden et al.,
43.	As per claim 11: 
Chari et al. does not explicitly teach the following limitations: 
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance.
However, Heerden et al., as shown, teaches the following limitations:
setting the threshold distance to be a predetermined percentage of the mean of the cluster having the smallest distance [0083]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as generating the new threshold time periods depending on grouped financial transactions as taught by Heerden et al. over that Chari et al.
44.	As per claim 17: 
Chari et al. does not explicitly teach the following limitations: 
transmitting, to a terminal, a reminder for an event in the periodic sequence of event.
However, Heerden et al., as shown, teaches the following limitations:
transmitting, to a terminal, a reminder for an event in the periodic sequence of event [0082] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions and sending notifications in order to remind the user about missed transactions as taught by Heerden et al. over that Chari et al.
45.	As per claim 18: 
Chari et al. does not explicitly teach the following limitations: 
determining a level of deviation of a new event from the periodic sequence of events. However, Heerden et al., as shown, teaches the following limitations:
determining a level of deviation of a new event from the periodic sequence of events [0074]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Chari et al.
46.	As per claim 19: 
Chari et al. does not explicitly teach the following limitations: 
determining that the level of deviation exceeds a threshold level, and generating a fraud alert or transmitting a request for validating the new event to a terminal.
 However, Heerden et al., as shown, teaches the following limitations:
determining that the level of deviation exceeds a threshold level, and generating a fraud alert or transmitting a request for validating the new event to a terminal [0080] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the systems and methods for determining and providing notifications of negative events, for example, a computer-implemented method for determining negative events, prior financial transaction information associated with a user taught by Heerden et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as determining negative deviation of financial transactions as taught by Heerden et al. over that Chari et al.
47.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US20160196345A1 to Kreifeldt, US20170344890A1 to Parayatham et al. and US20130121589A1 to Gokturk et al.
48.	As per claim 14: 
Chari et al. does not explicitly teach the following limitations: 
group the events into the one or more clusters by using a K-means clustering method. However, Gokturk et al., as shown, teaches the following limitations:
group the events into the one or more clusters by using a K-means clustering method [0144] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method that enables retrieval of a collection of captured images that form at least a portion of a library of images taught by Gokturk et al. in method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with a new feature such as analyzing transactions with K-means clustering that makes analysis more efficient as taught by Gokturk et al. over that Chari et al.

Conclusion
49.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

50.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/      Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                  


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)